Citation Nr: 1035618	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for lumbar spine hypertrophic 
spurs with osteopenia and left mild scoliosis and spinal stenosis 
(also claimed as a back disorder). 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1943 to January 1946.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The 
appeal was remanded for additional development in October 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's back disorder was incurred in service and has been 
causally related to service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's back 
disorder have been met.  38 U.S.C.A. §§101(24), 1110, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection his back disorder; a decision at this point 
poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992). 
 
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in- service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

The Veteran seeks service connection for a back disorder.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence is 
at an approximate balance and the appeal will be allowed. 
 
The first element of a claim for service connection has been 
satisfied.  The Veteran has a current diagnosis of a back 
disorder, as reflected in private and VA medical records.  The 
record shows continuing treatment for low back pain in 2002, 
2005, and 2006.  VA treatment records from March 2002 note a 
history of lumbar diskectomy.  X-rays dated in February 2003 show 
marginal hypertrophic spurs with osteopenia, and left, mild 
scoliosis.  Other, contemporaneous VA treatment records show 
sporadic complaints of low back pain.  Private chiropractic notes 
from June 2005 to September 2006 indicate that the Veteran was 
treated with spinal manipulations and electrical muscle 
stimulation for low back pain.  A June 2006 MRI of the lumbar 
spine revealed degenerative disc changes and facet osteoarthritis 
associated with moderate spinal stenosis.  A September 2006 
statement from the Veteran's private physician shows that there 
was tenderness, muscle spasms, and limited motion of the lumbar 
spine; the physician provided a diagnosis of significant spinal 
stenosis with lateral recessed stenosis at L4-5.  Private 
physical therapy records, dated in February 2007, again show 
treatment for low back pain and lumbar strain.

As to the second element of a service connection claim, the 
question is whether there is evidence of an inservice occurrence 
of an injury or disease.  Service treatment records show that the 
Veteran was seen in 1953 for complaints of low back pain.  In a 
July 1953 Application for Hospitalization Treatment, the Veteran 
described a "vague history" of an old back injury; X-rays were 
negative for fractures or defects the lumbar spine at that time.  

The Board notes the Board notes the Veteran was awarded the 
Combat Infantryman Badge (CIB), indicative of combat 
participation.  Indeed, his DD-214 form shows that he received 
the CIB as a result of his service on October 24, 1944, during 
the Rhineland Campaign (World War II).  In considering claims of 
Veterans who engaged in combat, the adverse effect of not having 
an official report of an in- service injury or disease can be 
overcome by satisfactory lay or other evidence which shall be 
sufficient proof of service occurrence or aggravation if 
consistent with the circumstances, conditions, or hardships of 
service. 38 U.S.C.A. § 1154(b) (West 2002).  These Veterans may 
prove service connection by "satisfactory lay or other 
evidence" even in the absence of official records. § 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat Veterans to demonstrate 
incurrence or aggravation of a disability in service. 
 
In this regard, the Veteran alleges that he injured his back 
during combat service and that he has experienced continuous back 
symptomatology since that time.  In a detailed written statement 
in support of his claim, the Veteran delineated the following 
events leading up to his claimed injury:  In the winter months of 
1944 the Veteran was engaged in combat in Germany; while building 
a secure fighting foxhole, a fellow soldier hoisted two large 
logs onto the Veteran's shoulders; the Veteran fell into a hole 
as he was attempting to transport the logs, thereby injuring his 
back. Apparently he was immediately taken to an aid station where 
he was "taped" from his waist to his arm pits.  He was later 
transferred to a hospital in France, followed by several months 
of hospitalization in Salisbury, England. According to the 
Veteran, no diagnosis was provided at that time, but he continued 
to complain of near constant back pain.  The Veteran asserts that 
the back pain has become progressively worse since 1944. 
 
The Veteran's service treatment records, including a report of 
separation from service, do not show injury or diagnosis of a 
back disorder.  However, this fact, alone, does not preclude a 
grant of service connection for lack of evidence of in-service 
incurrence.  Again, 38 U.S.C.A. § 1154(b) relaxes evidentiary 
standards so that "satisfactory lay or other evidence" can be 
used by combat Veterans to demonstrate incurrence or aggravation 
of a disability in service.  Here, the Board has no reason to 
doubt the Veteran's credibility; he is competent to report what 
he experienced and his statements regarding injury to the back 
are sufficient proof of service occurrence, as they are 
consistent with the circumstances, conditions, and hardships of 
his combat service. 38 U.S.C.A. § 1154(b).  Therefore, the 
Veteran's historical account, as outlined above, is accepted as 
true by the Board, in the absence of any evidence to the 
contrary.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
and Barr v. Nicholson, 21. Vet. App. 303 (2007). 

As to the third element of service connection, the remaining 
question is whether there is medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.  The Veteran attended a VA examination in 
April 2010.  He reported the log incident outlined above and 
progressive problems since that incident.  The examiner found 
that lumbar spine spondylosis/stenosis with mild levoscoliosis is 
due to or the result of military service.  After reviewing 
service treatment records, a rationale for the opinion was given.  
The examiner opined that the Veteran injured his back in service 
in 1944, as reported by the Veteran, and that he has reported 
back pain and disability since that time.  The examiner found 
that the Veteran's account was credible, since it was extremely 
detailed and consistent with treatment and diagnoses thereafter.  
The Board finds that this opinion is favorable evidence in 
support of the Veteran's claim.  It relies on credible lay 
evidence provided by a World War II combat Veteran, is well-
reasoned, and discusses the medical evidence.

There is no negative medical or lay evidence in the claims file, 
or any sort of evidence which would be otherwise unfavorable to 
the Veteran's claim.  Under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to 
accord the benefit of the doubt is triggered when the evidence 
has reached such a stage of balance.  In this matter, the Board 
is of the opinion that this point has been attained.  Service 
connection for a back disability is granted.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

Service connection for lumbar spine hypertrophic spurs with 
osteopenia and left mild scoliosis and spinal stenosis is 
granted.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


